El Juez Asociado Señor Hernández Denton
emitió la opi-nión del Tribunal.
Por tratarse de un asunto que reviste valor normativo, expedimos auto de certiorari para revisar la resolución del Tribunal Superior, Sala de San Juan, que declaró no ha lugar una solicitud de los peticionarios para que se certificara la acción allí pendiente como un pleito de clase. Una vez con-frontado el derecho que pasamos a reseñar con la resolución emitida por el Honorable Tribunal Superior, confirmamos. Resolvemos que aunque la existencia de una práctica de dis-crimen puede ser una cuestión común a los integrantes de una clase, según los hechos de este caso, no se justifica la certificación.
*441I
Los peticionarios son maestros de instrucción pública que instaron demanda contra el entonces Gobernador, Ledo. Carlos Romero Barceló, y varios funcionarios del Departa-mento de Instrucción Pública, en solicitud de sentencia de-claratoria, interdicto y daños y perjuicios. Alegaron que habían sido objeto de discrimen por razones políticas, ya que no habían obtenido nombramientos con carácter permanente o probatorio según ordena la Sec. 1 de la Ley Núm. 312 de 15 de mayo de 1938 (18 L.P.R.A. sec. 214),(1) por la única razón de no ser miembros del Partido Nuevo Progresista.
Los demandantes, aquí peticionarios, originalmente Daisy Cuadrado Carrión y otros 16 miembros del magiste-rio, designaron su acción como pleito de clase y alegaron re-presentar a maestros en todos los distritos escolares de Puerto Rico “que reúnen los requisitos necesarios para ser nombrados ... en calidad de personal probatorio y/o perma-*442nente”. Anejo D, pág. 5. Posteriormente, mediante oportuna solicitud, el tribunal permitió la intervención de más de 30 maestros que alegaban idéntica preterición por razones polí-ticas.
Luego de prolongados incidentes relacionados con el des-cubrimiento de prueba, prórrogas, avisos de desistimiento y sentencias parciales, el tribunal de instancia, previa vista, rehusó certificar la clase y adujo que era necesario evaluar el caso de cada maestro individualmente para luego determinar si no había obtenido la plaza por discrimen político o por falta de requisitos, necesidades del servicio u otras causas legítimas. En estas circunstancias, el tribunal opinó que era “imposible asumir” que los demás maestros se encontraban en situación parecida. También resolvió que los deman-dantes, aquí peticionarios, no podían representar adecuada-mente a la clase e incluso intimó que podían existir intereses encontrados entre sus miembros, ya que una adjudicación a favor de los demandantes, aquí peticionarios, afectaba nega-tivamente las posibilidades de que otros maestros en la misma situación pudieran obtener una plaza permanente o probatoria.
A la petición de certiorari de los demandantes peticiona-rios expedimos el auto el 16 de enero de 1986 y el caso quedó sometido el 21 de mayo del mismo año.
La labor decisoria en el presente caso es de naturaleza compleja. Para el mejor orden de la exposición dividimos la opinión en tres áreas principales: (1) antecedentes histó-ricos del pleito de clase; (2) análisis de la Regla 20 de Proce-dimiento Civil, 32 L.P.R.A. Ap. Ill, y (3) aplicación de estos principios a la situación procesal pendiente.
H-1 HH
Para trazar los perfiles históricos del pleito de clase te-nemos que remontarnos al primitivo derecho procesal anglo-*443sajón, de formación consuetudinaria. En su coyuntura his-tórica, esta forma de litigación colectiva surgió como un in-tento de depurar al proceso de los elementos formalistas que impedían que una parte actuara en interés de otra.(2) Mien-tras el derecho común inglés sólo exigía la acumulación pro-cesal de las personas cuyos derechos pudieran verse afectados de forma directa e inmediata, los tribunales de equidad elaboraron una norma de rigurosa acumulación con el propósito de evitar la multiplicidad de pleitos. Toda persona que tuviese algún interés común en el asunto objeto de litigio tenía que ser reclutada como parte; la ausencia de cualquiera de ellas era motivo para desestimar. H.B. New-berg, Newberg on Class Actions, 2da ed. rev., Colorado, Shepard’s/McGraw Hill Book Co., 1985, T. 1, pág. 16; S.C. *444Yeasell, Group Litigation and Social Context; Toward a History of the Class Action, 77 Colum. L. Rev. 866 (1977); Nota, Developments in the Law, Class Actions, 89 Harv. L. Rev. 1318 (1976); A. Chayes, Foreword: Public Law Litigation and Burger Court; 96 Harv. L. Rev. 4 (1982).
Esta exigencia, al servicio exclusivo de la economía pro-cesal, resultó ser con el tiempo injusta. En el siglo XVIII el denominado Court of Chancery inglés recurrió al concepto de “clase representativa”, teorema jurídico que permitía que grandes grupos de individuos ligados por algún vínculo o in-terés pudieran demandar o ser demandados en acciones donde el número de interesados era tan grande que su acu-mulación como parte era impracticable. Newberg, op. cit., T. 1, págs. 16-17, 135-136.
En Estados Unidos, al igual que en Inglaterra, los pleitos de clase surgieron como medida de excepción ante la norma de acumulación compulsoria que imperaba en los tribunales de equidad. Fue adoptada jurisprudencialmente y luego co-dificada en el Federal Equity Rule k8 de 1842, en el New York Code de 1848 y en el Federal Equity Rule 38 de 1912. No fue realmente hasta la promulgación de la Regla 23 en su versión original y las primeras Reglas Federales de Procedi-miento Civil en 1938, que esta norma, fundamentalmente en “equidad”, adquiere categoría estatutaria. Superadas con la enmienda de 1966 las tres clasificaciones originales de “ver-dadera”, “híbrida” y “espuria” —que fueran ampliamente criticadas— hoy nadie cuestiona la utilidad del pleito de clase particularmente ante el aumento considerable de casos que involucran al Gobierno, uniones obreras, negocios, aso-ciaciones sin fines de lucro, derechos civiles, grupos ambien-talistas y consumidores.
La figura jurídica nos llegó por influencia del Derecho norteamericano. Antes del 1943, el Código de Enjuicia-miento Civil de Puerto Rico aludía de forma rudimentaria a *445la acción de clase en su Art. 66 (32 L.P.R.A. anterior see. 316).(3) Luego adoptamos textualmente la Regla 23 de Proce-dimiento Civil federal de 1938 cuando aprobamos las Reglas de Enjuiciamiento Civil de 1943, y de ahí pasó a ser la Regla 20 de Procedimiento Civil de 1958. En la actualidad, todo este acervo histórico y normativo ha cristalizado en la Regla 20 de Procedimiento Civil, supra; al adoptar nuestro ordena-miento procesal de 1979, incorporamos la versión moderna de la Regla 23 federal.
El comentario oficial que la complementa muestra claramente los propósitos que la animan.(4) A medida que las sociedades crecen y se vuelven más complejas, como resulta con el Puerto Rico de hoy, cobra mayor sentido la utilización de este procedimiento que permite la representación de un nutrido grupo de personas con reclamaciones típicas fun-*446dadas en los mismos hechos o cuestiones de derecho, de ma-nera que la adjudicación tenga la extensión y la profundidad necesarias para resolver las controversias planteadas.
El pleito de clase adelanta los objetivos siguientes: (1) fomenta la economía judicial en la medida que disminuye el número de casos que deben resolver los tribunales al permitirles adjudicar de una vez todas las cuestiones comunes a varios litigios. Además, evita la posibilidad de reclamaciones múltiples y repetitivas; (2) permite hacer justicia a personas que de otra manera no la obtendrían, especialmente cuando las sumas individuales en controversia no son cuantiosas y, por lo tanto, las personas agraviadas no se sienten motivadas a litigar, y (3) protege a las partes de sentencias inconsistentes. Newberg, op. cit, T. 1, pág. 8.
La acción de clase, al permitir que una parte represente a otra que está ausente, pone en peligro el derecho a ser oído que tiene toda persona en el procedimiento donde se verán adjudicados sus derechos. Además, sin una debida programación y control, el pleito de clase puede generar costos administrativos muy elevados y demora en el movimiento de casos.(5) Sobre estas premisas y notas conflictivas se ha desarrollado la figura. Nuestra actual Regla 20 de Procedimiento Civil, supra, responde a los progresos de la jurisprudencia y el análisis teórico en el campo.
*447HH hH ► — i
En su estructura básica, la Regla 20 de Procedimiento Civil, supra, regula los requisitos que hacen posible la tramitación de una acción como pleito de clase (Regla 20.1), las situaciones clásicas que dan lugar a este tipo de litigio (Regla 20.2), provee para la certificación del mismo (Regla 20.3 y 20.4) y, por último, establece ciertas normas para su transacción y desistimiento (Regla 20.5).(6) Su texto vi-*448gente corresponde sustancialmente al de la Regla 23 de Pro-cedimiento Civil federal. Luego de la aprobación de las Re-glas de 1979 no habíamos tenido oportunidad de emitir una decisión que analizara las nuevas disposiciones.(7) Recu-rrimos, pues, con fines comparativos, a la interpretación que ha recibido la figura en la jurisprudencia federal.
La Regla 20.1 de Procedimiento Civil, supra, establece los cuatro requisitos necesarios para que pueda incoarse un pleito de clase:
(1) que la clase sea tan numerosa que la acumulación de todos los miembros resulte impracticable;
(2) que existan cuestiones de hecho o de derecho co-munes a la clase;
(3) que las reclamaciones de los representantes fueren típicas de las reclamaciones de la clase;
(4) que los representantes protejan los intereses de la clase de manera justa y adecuada.
Ahora bien, para que proceda la certificación de un pleito como una acción de clase no basta con el cumplimiento de los cuatro requisitos de la Regla 20.1 de Procedimiento Civil, supra. Es necesario, además, que se satisfaga uno de los requisitos de la Regla 20.2 de Procedimiento Civil, supra. Los demandantes en este caso han solicitado la certificación *449de la clase bajo la Regla 20.2(b), supra, lo que implica una determinación de que “la parte que se opone a la clase ha actuado o ha rehusado actuar por razones aplicables a la clase en general, en forma tal que resulte apropiado conce-der finalmente un remedio mediante interdicto o sentencia declaratoria correspondiente”. Uno de los propósitos perse-guidos con la adopción del inciso (b) fue el de facilitar la liti-gación de acciones de derechos civiles.
Examinemos brevemente los principios generales de la materia y su aplicación a los hechos de este caso.
A. Numerosidad
Del mismo texto de la Regla 20.1 de Procedimiento Civil, supra, surge que el requisito de “numerosidad” cobra importancia en función de lo “impracticable” que resulte acumular en el mismo pleito a todos los miembros de la clase (“la clase fuere tan numerosa que la acumulación .. . resultare impracticable”), según los mecanismos tradicionales que proveen las reglas de procedimiento. Fuera de esta terminología, la Regla 20.1, supra, no ofrece una fórmula clara para determinar cuándo existe la condición inicial de numerosidad, lo que explica las fluctuaciones de la jurisprudencia en este punto. Newberg, op. cit, T. 1, pág. 136. Sin embargo, esta misma jurisprudencia ha precisado con utilidad ciertos aspectos del principio.
Existe consenso en que el número de personas que pueden componer una clase no es decisivo en la determinación de “impracticabilidad”; se trata de una cuestión por resolver caso a caso según las circunstancias de cada uno. DeMarcano v. Edens, 390 F.2d 836 (1968); Swanson v. American Consumer Industries, Inc., 415 F.2d 1326 (1969); Cash v. Swifton Land Corporation, 434 F.2d 569 (1970); Ballard v. Blue Shield of Southern W. Va., Inc., 543 F.2d 1075 (1976). *450Tal concepto no significa que la parte tenga que demostrar que resulta imposible la acumulación, Samuel v. University of Pittsburgh, 56 F.R.D. 435 (1972); basta con que demuestre que tal proceder le crearía serios inconvenientes y obs-táculos en la tramitación del caso. Union Pacific Railroad v. Woodahl, 308 F. Supp. 1002 (1970).
 Además del factor numérico, existen otros factores que ayudan al análisis, a saber, la dispersión geográfica, Dale Electronics, Inc. v. R.C.L. Electronics, Inc., 53 F.R.D. 531 (1971); García v. Gloor, 618 F.2d 264 (1980); Droughn v. FMC Corp., 74 F.R.D. 639 (1977); EWH v. Monarch Wine Co., Inc. 73 F.R.D. 131 (1977); Ste. Marie v. Eastern R.R. Ass’n., 72 F.R.D. 443 (1976); la posibilidad de que los miem-bros de la clase puedan ser identificados para propósitos de la acumulación, Gilchrist v. Bolger, 89 F.R.D. 402 (1981); Fewlass v. Allyn & Bacon, Inc., 83 F.R.D. 161 (1979); la naturaleza del pleito, Horn v. Associated Wholesale Grocers, Inc., 555 F.2d 270 (1977); la cuantía de la reclamación, Jordan v. County of Los Angeles, 669 F.2d 1311 (1982), 103 S. Ct. 35, 713 F.2d 503 (1983), y la habilidad de cada miembro para hacer valer sus derechos de forma individual, Paxton v. Union Nat. Bank, 688 F.2d 552 (1982).
Aunque la determinación inicial de si un pleito puede prosperar como acción de clase no puede descansar en la mera especulación y el peso de la prueba recae sobre el promotor de la certificación, la parte demandante no tiene que alegar ni probar el número exacto de miembros de la clase. Es suficiente con presentar alguna prueba o estimado razonable del número potencial de individuos representados. Garcia v. Rush-Presbyterian — St. Luke’s Medical Ctr., 80 F.R.D. 254, 268 (1978). Cf. Jamerson v. Board of Trustees of Univ. of Alabama, 662 F.2d 320 (1981).
*451B. Comunidad
El requisito de que exista una cuestión de hecho o de derecho común a la clase es similar al que disponen las Reglas 17 y 21 de Procedimiento Civil, 32 L.P.R.A. Ap. III, sobre acumulación e intervención, con la diferencia de que la Regla 20 de Procedimiento Civil, supra, no exige que las cuestiones de hecho o de derecho surjan del mismo acto, omi-sión o evento.
Existe una relación conceptual entre los requisitos de “impracticabilidad” y “comunidad”; ambos se refieren a los miembros ausentes o clase representada, mientras que los requisitos de “tipicidad” y “adecuada representación” describen las características que necesariamente deben poseer los representantes.
En esencia, todavía hoy la acción de clase constituye la forma o mecanismo de litigio por representación que le ofrece al tribunal la oportunidad de considerar en un solo caso todas aquellas cuestiones de hecho y de derecho que afectan a numerosas personas, lo que evita la fragmentación y multiplicidad de litigios.
Para que exista una comunidad en las cuestiones de hecho o de derecho entre los representantes y demás integrantes de la clase, no es necesario que se dé una completa identidad en tales asuntos. Jordan v. County of Los Angeles, supra; Port Authority Police Benev. Assn. v. Port Authority, 698 F.2d 150 (1983); Abramovitz v. Ahern, 96 F.R.D. 208 (1982). El concepto es cualitativo y no cuantitativo; se requiere tan sólo una cuestión común de hecho o de derecho. En principio, la existencia de particularidades — sobre todo en relación con las defensas que son oponibles a cada miembro— no derrota el cumplimiento de este requisito. Stalling v. Califano, 86 F.R.D. 140 (1980); Holsey v. Ar*452mour & Co., 743 F.2d 199, 216-217 (1984); Intern. Woodworkers v. Chesapeake Bay Plywood, 659 F.2d 1259, 1269-1270 (1981); Newberg, op. cit., T. 4, págs. 259-266. Sólo se-gún la hipótesis de la Regla 20.2(c) de Procedimiento Civil, supra, es necesario que las cuestiones comunes a los miem-bros de la clase “predominen sobre cualesquiera cuestiones que afecten ... a los miembros individuales”, pero no aplica esta máxima a los supuestos o instancias que provee la Regla 20.2(a) y (b), supra. Newberg, op. cit., T. 1, pág. 291.
Por supuesto, la comunidad de intereses es una cuestión de hechos que necesariamente hay que fijar antes de que pueda certificarse un pleito de clase.
Reconocemos que la existencia de una práctica de discrimen puede ser una cuestión común a los integrantes de una clase. Aunque de ordinario las reclamaciones por discrimen político son particularmente complejas, la regla procesal no cierra sus puertas en esos casos donde el criterio partidista opere como determinante de nombramientos y ascensos en el servicio público. Ahora bien, aunque los fundamentos prácticos e históricos del pleito de clase son contrarios a toda idea de que el demandante tiene que establecer de antemano —como condición a la certificación— que tiene probabilidades de prevalecer en su reclamación individual, es necesario en la vista de certificación una demostración específica de hechos sobre los que pueda descansar una legítima inferencia de discrimen político.
No bastan simples alegaciones de patrón de discrimen; es necesaria una demostración fáctica concreta sobre la que pueda descansar una inferencia de cuestión común —patrón y práctica— a través de las alegaciones sobre hechos especí-ficos de discrimen, respaldados por los afidávit o evidencia en *453la vista sobre certificación. Véase General Telephone Co. of Southwest v. Falcon, 457 U.S. 147 (1982).(8)
C. Tipicidad
Otro de los requisitos es que las reclamaciones o defensas de los representantes sean típicas de las reclamaciones o defensas de la clase. Este criterio se asemeja en ciertos aspectos al de “comunidad”, lo que plantea un problema de delimitación de conceptos. Sin embargo, el análisis en cada caso parte de perspectivas diversas. El requisito de “tipicidad” atiende a la cuestión de si existe una relación entre las reclamaciones de los demandantes y las de la clase que se intenta representar.
*454Cuando .la reclamación de los demandantes es típica, los demandantes y los demás miembros de la clase tienen un interés en prevalecer en la reclamación compartida; de esta manera, cuando el representante defiende sus intereses, adelanta los intereses de toda la clase.
La fórmula tradicionalmente ha sido fuente de discordia. En ocasiones se alega que las diferencias fácticas hacen atí-picas las reclamaciones de los representantes y los represen-tados. En una variante, a menudo se alega que existen defensas oponibles contra ciertos demandantes que demues-tran la poca probabilidad que éstos tienen de prevalecer en los méritos.
Generalizar en este campo es un ejercicio inútil. El proceso opera sobre una lógica y realidad que es necesario descubrir caso a caso. La jurisprudencia y la doctrina aceptan que la clase no tiene que estar necesariamente compuesta por personas con idénticas reclamaciones, de modo que se produzca una circunstancia de impecable uniformidad. No obstante, en casos como el presente, donde las cuestiones principales requieren la adjudicación por separado de la reclamación o defensa de cada miembro de la clase, las situaciones individuales pueden tornar atípicas las reclamaciones de un demandante si son particularmente peculiares, o cuando los historiales de trabajo requieren defensas singulares. Newberg, op. cit., T. 4, págs. 275-278.
D. Adecuada representación
Una vez superadas las tres condiciones que preceden, el demandante que pretende representar a una clase tiene que cumplir con un requisito de génesis constitucional. Sólo la adecuada representación de los intereses de los miembros ausentes evita que la acción de clase sea inconstitucional al asegurar que se cumpla con el debido proceso de *455ley. Sin duda, ante el principio sacramental que exige que toda persona cuyos derechos estén en controversia tengan su “día en corte”, y que nadie pueda ser afectado por una sentencia in personam en un procedimiento en el cual no ha sido parte, Pennoyer v. Neff, 95 U.S. 714 (1877), la acción de clase constituye, desde el punto de vista conceptual, una anomalía.
La primera decisión que acepta, al menos en germen, la noción de que pueda extenderse la aplicación de una senten-cia en un pleito de clase a todos sus miembros, aun cuando se tratase de lo que se conocía como clases “espurias”, fue Hansberry v. Lee, 311 U.S. 32 (1940). Newberg, op. cit., T. 1, pág. 376.
En la actualidad, los factores primordiales y notas diferenciales del análisis de “adecuada representación” se concentran en torno a: (1) la ausencia de conflicto, y (2) las garantías de litigación agresiva y vigorosa. La doctrina ha resaltado la relación que existe entre los prerequisites de tipicidad y adecuada representación. El primero es en realidad una forma de asegurar el segundo. Newberg, op. cit, T. 1, pág. 199. Podría incluso aseverarse que todos los demás son más bien criterios para medir la existencia de una adecuada representación o posibilitarla al máximo.
Cuando las reclamaciones o defensas de los representantes no son típicas de las reclamaciones o defensas de la clase, existe un problema inherente de conflicto, ya que no se cumple con el requisito mínimo de adversariedad que caracteriza nuestro derecho adjudicativo. Es decir, no hay garantía de que los intereses de los ausentes se verán en controversia. Ausente el requisito de tipicidad, no hay adecuada representación de una clase y, por lo tanto, no hay garantía de cumplimiento con el debido proceso de ley. Formulada la cuestión en términos positivos, satisfecho éste *456se aminoran los peligros que en estos casos confronta el de-bido proceso.
Cuando no existe el peligro mencionado, el análisis de tramitación vigorosa enfatiza las características del abogado de los representantes de la clase.
En cuanto a la competencia de la representación legal de la parte demandante, tradicionalmente se han tomado en cuenta, entre otros factores, la experiencia del abogado en ese tipo de casos y la calidad de los escritos y argumentos presentados en las etapas iniciales del caso, si el abogado ha mostrado puntualidad, capacidad y diligencia en el trámite judicial que abarca desde la presentación de la demanda —o su rápida contestación— el uso de los mecanismos de descubrimiento de prueba y el cumplimiento con las órdenes del tribunal, etc. Véanse, en general: Newberg, op. cit., T. 1, pág. 253 et seq.; Comentario, The Class Representative: The Problem of the Absent Plaintiffs, 68 Nw. U.L. Rev. 1133,1136 (1974). A falta de prueba específica de lo contrario, la competencia del abogado se presume. Newberg, op. cit., T. 1, pág. 254.
Dada la naturaleza del pleito de clase, el foro primario debe asegurarse de que la representación legal reúna los requisitos de calidad, objetividad y carácter requeridos para proteger adecuadamente los intereses de la clase. En este tipo de litigios los tribunales deben estar particularmente atentos a cualquier posibilidad de conflicto ético, a saber, si la representación de un cliente en un asunto puede afectar el interés de otro cliente anterior, si el abogado al aceptar una representación legal adelanta sus propios intereses como miembro de la clase o si, en el mismo plano ético, la tramitación del pleito de cíase no persigue otro propósito *457que el proporcionar al abogado un aumento en sus honora-rios. Newberg, op. cit, T. 1, págs. 255-259.
Cuando ocurren conflictos irreconciliables entre la representación legal y la clase, las reglas ofrecen varios recursos procesales: subclasificación, intervención, redefinición o limitación de la clase, etc. En especial, el enfoque sobre la subclasificación requiere que los tribunales participen activamente en la supervisión de los pleitos de clase. Éstos deben ir más allá de meramente responder a las subclasificaciones propuestas por los demandantes; deben también tomar la iniciativa y elaborar las subclases adecuadas. Los abogados de los demandantes a veces no tienen incentivo para proponer la certificación de subclases. Una división de la clase usualmente implica una división del control sobre el litigio y una división de los honorarios de abogado. Además, el abogado de los demandantes puede simplemente no tomar en consideración la posibilidad de presentar un esquema de subclasificación. En tal circunstancia, el tribunal puede adelantarse y definir las subclases.
Aclarada esta dimensión del conflicto, el análisis de intereses encontrados entre los representantes y los miembros de la clase que hizo el tribunal de instancia no es determinante. Razonó dicho foro que una adjudicación a favor de los demandantes, aquí peticionarios, afectaba negativamente las posibilidades de que otros maestros en la misma situación pudieran obtener una plaza permanente o probatoria. Como advierte el tratadista Newberg, “este tipo de rivalidad entre empleados es un rasgo normal en los pleitos de discrimen en el empleo ... [p]or lo tanto el enfoque prevaleciente reconoce que esta pugna potencial por las oportunidades de empleo no impide la certificación de la clase bajo la premisa de inadecuada representación”. (Traducción nuestra.) Newberg, op. cit., T. 4, pág. 285.
*458Por último, hay que recordar que en cualquier acción de clase la sentencia puede estar sujeta a ataque colateral por el fundamento de una inadecuada representación. La pesquisa en torno a la “adecuacidad” puede suscitarse luego del juicio cuando los miembros de la clase traten de prevenir la aplicación de los principios de res judicata en un pleito posterior.
F>
Un examen del trasfondo doctrinal revela que la esfera asignada a la acción de clase en nuestro ordenamiento procesal es definida. Como recurso de excepción, exige un escrutinio riguroso por el tribunal toda vez que habrá de adjudicarse en el mismo los derechos de personas que no participarán en la litigación.
La Regla 20.1 de Procedimiento Civil, supra, exige que: (1) la clase sea tan numerosa que la acumulación de todos los miembros resulte impracticable; (2) existan cuestiones de hecho o de derecho comunes; (3) las reclamaciones o defensas de los representantes sean típicas de las reclamaciones o defensas de la clase, y (4) que los representantes protejan los intereses de la misma de manera justa y adecuada. Ausente cualquiera de estas condiciones no procede la certificación. Tampoco es necesario análisis ulterior sobre los restantes.
Un examen de los autos refleja el siguiente estado y si-tuación al momento del tribunal a quo emitir la resolución denegatoria de la certificación de la clase.
El 5 de septiembre de 1985, según la minuta, el tribunal anunció la intención de dejar pendientes las mociones de de-sestimación de los demandados referentes, entre otros asuntos, al planteamiento de agotamiento de remedios admi-nistrativos. De forma parecida declaró sin lugar una moción *459de desestimación del Lie. Carlos Romero Barceló y acordó resolver —como así hizo un día después— la solicitud de los demandantes para que el pleito se tramitara como uno de clase. El foro primario consideró los alegatos sobre el punto y la discusión del día anterior al resolver la referida solici-tud. La dinámica procesal demuestra que se practicó descu-brimiento de prueba y los demandantes no solicitaron am-pliación de la vista sobre certificación. Las partes sometie-ron la cuestión.
Se alega por los peticionarios como cuestión común que aglutina a los miembros de la clase, que por razones de ideo-logía política se les ha vedado el nombramiento a puestos probatorios o permanentes.
Notamos, sin embargo, que la certificación de la clase que proponen los peticionarios se enfrenta a numerosos imponderables que nacen de los criterios legislados para la otorgación de permanencia a los maestros del Departamento de Instrucción Pública. No podemos prescindir del análisis de las circunstancias individuales de cada miembro de la clase antes de determinar la existencia de cuestión común. El acceso a esos puestos no se logra con simplemente descartar el discrimen del marco del ejercicio profesional. Hay requisitos de preparación académica, experiencia, años de servicios, evaluación, plazas permanentes disponibles, turno del candidato en las listas de elegibles. En fin, del récord hasta ahora levantado por los demandantes peticionarios no se puede concluir que existan cuestiones comunes o que sus reclamaciones sean típicas y extensivas al grupo y, en consecuencia, que puedan asumir una representación adecuada de los intereses colectivos. Véase el Reglamento para Reclutamiento, Relección, Traslado y Reasignación de Maestros del Departamento de Instrucción Pública de 28 de mayo de 1975, según enmendado. La pluralidad de factores que pueden demorar el nombramiento de un maestro a un *460puesto probatorio o permanente inevitablemente requería una actividad probatoria más enérgica en la vista de certifi-cación.
En estas circunstancias, no hubo demostración suficiente por los actores, a quienes compete establecer lo apropiado del pleito de clase, de que sus representados fueron ex-cluidos de puestos permanentes por razones distintas a las que proveen la ley y reglamentos pertinentes. Aparecen in-cumplidos por esta razón los requisitos de comunidad, tipici-dad, adecuada representación, y de que el Departamento de Instrucción Pública haya rehusado actuar por razones apli-cables a la clase en general. Regla 20.2(b) de Procedimiento Civil, supra. No es necesario, pues, pronunciamiento en torno al problema de la alegada numerosidad de la clase, asunto que como vimos más que de “números” se reduce a una determinación sobre lo “impracticable” que resulte la acumulación bajo el esquema tradicional.
En fin, fieles al ideal de eficiencia en la litigación, nada se ganaría en el mejor de los casos en términos de economía judicial con certificar una clase de maestros cualificados para nombramientos permanentes víctima de discrimen político, si llegado el momento de ejecutar la sentencia todos y cada uno de los miembros representados ausentes tuviesen que revalidar, con la prueba individual, su derecho a beneficiarse del pleito de clase.
Lo que aquí consignamos se funda en un examen de todos los elementos que se derivan de los autos hasta el momento. En modo alguno pasamos juicio en esta etapa sobre las probabilidades de éxito de las reclamaciones individuales. Tampoco precluye que los intereses de la clase se configuren plenamente en las etapas más avanzadas del proceso. A menudo, la determinación sobre la amplitud de la clase, la adecuada representación, la posibilidad de creación *461de subclases o la imposición de límites a la existente, debe aguardar a los desarrollos en materia de prueba. No obs-tante, en estos momentos certificar una clase en los términos propuestos sería más gravoso que expeditivo.
Por las razones que anteceden, y en vista de que la revi-sión se da contra la sentencia y no sus fundamentos, se con-firmará la resolución del Tribunal Superior, Sala de San Juan.
El Juez Asociado Señor Negrón García emitió opinión concurrente, a la cual se une el Juez Asociado Señor Rebollo López. El Juez Asociado Señor Ortiz se inhibió.

 “Maestros permanentes — Requisitos
“Todo maestro en servicio activo en las escuelas públicas, mediante nombra-miento hecho de conformidad con la Ley Escolar, los reglamentos del Departa-mento de Instrucción Pública y los reglamentos de la Junta Estatal de Instrucción Vocacional y Técnica, y que haya ejercido como tal en cualquier cate-goría de escuela durante el período probatorio que se especifica más adelante, tendrá derecho a ser contratado con carácter permanente en la categoría corres-pondiente en que esté ejerciendo al expirar dicho período probatorio, sin otras pruebas de calificación o capacidad profesional que la posesión de una licencia regular de la misma categoría del puesto que ocupa el maestro y haber realizado, a juicio del Departamento de Instrucción Pública, labor satisfactoria. Para los efectos de las sees. 214 a 218 de este título, no se tomará en consideración el tiempo que los maestros ejerzan en calidad de provisionales. Tales maestros ten-drán derecho a ser contratados con carácter permanente en el municipio en que están ejerciendo al expirar el período probatorio. El tiempo trabajado por los maestros con certificado regular en calidad de sustituto y que hayan realizado labor satisfactoria en puestos de la misma categoría se convalidará como período probatorio. La equivalencia de los dos (2) años de período probatorio compren-derá el trabajo realizado con contrato sustituto o probatorio durante dos (2) años consecutivos. Tales maestros tendrán derecho a ser contratados con carácter pro-batorio o permanente en el municipio donde estén trabajando cuando les corres-ponda una plaza en propiedad.” 18 L.P.R.A. see. 214.


 La figura ha atravesado por concepciones doctrinales y métodos dife-rentes, aunque sin perder el elemento técnico permanente de “litigio por repre-sentación”. La comprensión histórica es esencial, ya que las características fundamentales de cada etapa formativa han perdurado de una u otra forma en las modernas codificaciones. Las monografías consagradas a aspectos concretos del tema tienen frecuentemente una parte histórica que, aunque centrada sobre el problema estudiado, resultan de interés. El estudio más completo sobre la cues-tión está en Nota, Developments in the Law, Class Actions, 89 Harv. L. Rev. 1318 (1976). En un principio, la estructura del litigio estaba determinada por la natu-raleza de la causa de acción muy al margen del análisis empírico y funcional que caracteriza al moderno derecho procesal. Bajo esta concepción inicial la más es-trecha “comunidad de intereses” constituía un prerrequisito fundamental del pleito. Cada miembro de la clase debía tener idéntico título o interés jurídico en el objeto del litigio. A esta concepción legalista del pleito de clase dio paso la teoría del “consentimiento”. La estructura del litigio ya no viene predeterminada por el origen de la causa de acción, sino por la existencia de cuestiones de hechos — actos, omisiones o eventos— comunes. A través del mecanismo técnico-jurídico de la notificación cada miembro ahora decide, con su anuencia, si la acción de clase es un medio superior a los alternos para ver adjudicados sus derechos. En las etapas más cercanas cobró forma una teoría sustantiva del pleito de clase. En esta última fase evolutiva se le atribuyen diversas misiones al pleito de clase, pero principalmente se concibe como un mecanismo destinado a poner en vigor la polí-tica pública del JSstado. La acción de clase se concibe como un recurso adecuado si la filosofía procesal-representativa del pleito de clase resulta compatible con la estructura y política remedial de la ley que crea la causa de acción, o contribuye a realizar sus objetivos.


 Esta disposición, que proviene a su vez del Código de Enjuiciamiento Civil de California, Art. 382, y del Código de Enjuiciamiento Civil de Idaho, Art. 3170, disponía:
“Los partícipes en una acción que estuvieren unidos por interés común debe-rán asociarse como demandantes o demandados; pero si no pudiera obtenerse el consentimento de alguno que debió haberse asociado como demandante, podrá éste ser demandado, consignándose el motivo en la demanda; y cuando la cuestión, sea de interés común o general de muchas personas, o las partes sean numerosas, y no fuese posible hacerlas comparecer a todas ante la corte, una o más podrán entablar la demanda o llevar la defensa en representación de todas. — Código Enj. Civil, 1933, Art. 66.” (Énfasis suplido.)


 Lee dicho comentario en lo pertinente:
“ ... És menester recordar que debido al desenfrenado crecimiento pobla-cional, los miembros de la sociedad no alcanzan a conocer personalmente a sus demás congéneres, distinto a como sucedía en antaño cuando se habitaba en po-blaciones íntimas y reducidas. Por eso es que la Regla 17 (acumulación permisible de partes) no cumple a cabalidad las distintas aspiraciones de reforma social que hallamos en diversos sectores de nuestro país y, que después de todo, son respon-sables de la necesidad de que haya un procedimiento eficaz disponible para adju-dicar los derechos de un crecido número de personas. Con las nuevas reglas pretendemos afrontar las limitaciones que nos impone el actual sistema procesal, pues éste ya no responde adecuadamente a la urgencia del nuevo ritmo de marcha acelerada de la administración de la justicia.” Historial, 32 L.P.R.A., Reglas, ed. 1983, pág. 230.


 El pleito de clase, como institución de litigación grupal que involucra múltiples partes y en ocasiones variadas controversias, requiere la toma de me-didas para la eficiente estructuración y reglamentación de su trámite. Aunque no todos los pleitos de clase constituyen “casos civiles complejos”, en los términos que expresamos en Vellón v. Squibb Mfg., Inc., 117 D.P.R. 838 (1986), la mayoría de ellos requieren de una técnica y metodología similar a la de otros procedi-mientos complejos. Manual for Complex Litigation Second, Minnesota, West Pub. Co., 1985, sec. 30, pág. 205 et seq.-, Nota, Managing the Large Class Action: Eisen v. Carlisle Jacquelin, 87 Harv. L. Rev. 426 (1973).


 Las normas medulares se encuentran en las Reglas 20.1 y 20.2:

“20.1. Requisitos para un pleito de clase

“Uno o más miembros de la clase podrán demandar o ser demandados como representantes de todos los miembros de la clase solamente si (1) la clase fuere tan numerosa que la acumulación de todos los miembros resultare impracticable; (2) existieren cuestiones de hecho o de derecho común a la clase; (3) las reclama-ciones o defensas de los representantes fueren típicas de las reclamaciones o defensas de la clase; y (4) los representantes protegerían [sic] los intereses de la clase de manera justa y adecuada.

“20.2. Pleitos de clase sostenibles

“Un pleito podrá sostenerse como un pleito de clase si los requisitos de la Regla 20.1 fueren satisfechos, y en adición:
“(a) la tramitación de pleitos separados por o en contra de miembros indivi-duales de la clase crearía un riesgo de (1) adjudicaciones inconsistentes o varia-das con respecto a miembros individuales de la clase, que establecerían normas de conducta incompatibles para la parte que se opone a la clase, o (2) adjudica-ciones con respecto a miembros individuales de la clase, que para todos los fines prácticos dispondrían de los intereses de los otros miembros que no sean partes en las adjudicaciones o, empeorarían, o impedirían sustancialmente su habilidad para proteger sus intereses; o
“(b) la parte que se opone a la clase ha actuado o ha rehusado actuar por razones aplicables a la clase en general, en forma tal que resulte apropiado conce-der finalmente un remedio mediante interdicto o sentencia declaratoria corres-pondiente con respecto a la clase en general; o
“(c) el tribunal determina que las cuestiones de hechos o de derecho comu-nes a los miembros de la clase predominan sobre cualesquiera cuestiones que' afecten solamente a miembros individuales, y que el pleito de clase es superior a otros métodos disponibles para la justa y eficiente adjudicación de la controver-sia. Los asuntos pertinentes para las determinaciones incluyen: (1) el interés de los miembros de la clase en controlar individualmente la tramitación o defensa de pleitos separados; (2) la naturaleza y alcance de cualquier litigio relativo a la controversia ya comenzado por o en contra de miembros de la clase; (3) la desea-bilidad de concentrar o no el trámite de las reclamaciones en el foro específico; *448(4) las dificultades que probablemente surgirían en la tramitación de un pleito de clase.” 32 L.P.R.A. Ap. III, Rs. 20.1-20.2.


 En Pueblo v. Henneman, 69 D.P.R. 995, 999-1000 (1949), al entender en una controversia bajo el palio del Art. 66 del antiguo Código de Enjuiciamiento Civil, adoptamos la doctrina expuesta por el Profesor Moore, a los efectos de que existían tres grupos de pleitos de clase (“legítima”, “híbrida” y “espuria”). Véase, también, Caguas L. Y, Inc. v. Tribunal Superior, 96 D.P.R. 848, 851 (1969). En Hernández Denton v. Western Pines Corp., 103 D.P.R. 741, 746 (1975), recono-cimos la necesidad de hacer de la acción de clase un mecanismo procesal útil para los consumidores, a tenor con la Ley Núm. 118 de 25 de junio de 1971 (32 L.P.R.A. see. 3341). Véase L. Fiol Matta, La Acción de Clase del Consumidor, 36 Rev. C. Abo. P.R. 683, 695 (1975).


 Dentro de la gran masa de litigios tramitados en Estados Unidos bajo la rúbrica del pleito de clase, uno de los desarrollos más interesantes se halla en el área del discrimen en el empleo. Por ejemplo, la jurisprudencia sobre el Tit. VII de la Ley de Derechos Civiles de 1964 es fuente de inagotables estudios y contro-versias. Title VII of the Civil Rights Act of 196U, 42 U.S.C. sec. 2000e et seq. (1982), que prohíbe el discrimen en el empleo por razón de raza, color, religión, sexo u origen nacional. Quizás no existe una cuestión más estudiada en conexión con la Regla 23 federal. Aunque no podemos exponer en detalle los esfuerzos de la doctrina, remitimos a los siguientes estudios por ofrecer un marco conceptual de utilidad. Nota, Ceriifying Classes and Subclasses in Title VII Suits, 99 Harv. L. Rev. 619-634 (1986); Nota, Class Action Certification in Title VII Litigation, 39 Wash. & Lee L. Rev. 662-666 (1982); Nota, The Use of Subclasses in Class Action Suits Under Title VII, 9 Indus. Rel. L.J. 116-147 (1987); D.W. Anderson, Title VII Class Actions: The End of the Irrelevant Plaintiff (symposium), 36 Mercer L. Rev. 907-938 (1985); Comentario, General Telephone Co. v. Falcon: Cutting Back Class Actions in Title VII Suits, 34 Ala. L. Rev. 317, 326 (1983); J.A. Tis-dale, Deterred Nonapplicants in Title VII Class Actions: Examining the Limits of Equal Employment Opportunity, 64 B.U.L. Rev. 151-197 (1984); Comentario, Title VII Class Actions: A New Era, 62 Neb. L. Rev. 130-156 (1983); Nota, Reinstating Vacated Findings in Employment Discrimination Class Actions: Reconciling General Telephone Co. v. Falcon with Hill v. Western Electric Co., 1983 Duke L.J. 821-847 (1983); J.T. Warren, Title VII of the Civil Rights Act of 1961, and Class Action Litigation, 34 Baylor L. Rev. 177-208 (1982); G.A. Sape y T.J. Hart, Title VII Reconsidered: Equal Employment Opportunity Act of 1972, 40 Geo. Wash. L. Rev. 824 (1972).